                                                                             Seyfarth Shaw LLP
                                                                              620 Eighth Avenue
                                                                       New York, New York 10018
                                                                                T (212) 218-5500
Application DENIED. This case will not be stayed.                               F (212) 218-5526


Dated: March 9, 2020                                                         jegan@seyfarth.com

       New York, New York                                                       T (212) 218-5291

                                                                               www.seyfarth.com



March 4, 2020                                                    USDC SDNY
                                                                 DOCUMENT
VIA ECF                                                          ELECTRONICALLY FILED
                                                                 DOC #:
Hon. Lorna G. Schofield                                          DATE FILED: 3/9/2020
United States District Judge
United States District Court for the Southern District of New York
500 Pearl Street
New York, NY 10007

Re:    Delacruz v. Nike, Inc., Civil Action No. 1:19-cv-10292-LGS

Dear Judge Schofield:

       This Firm represents Defendant Nike, Inc. (“Defendant”) in the above-referenced
matter. We have conferred with Plaintiff’s counsel and write, with Plaintiff’s
concurrence, to jointly request a stay of this action until August 4, 2020.

      By way of background, the current deadline for Defendant to file a motion to
dismiss is March 6, 2020. (ECF. No. 18.) If the Court does not stay this matter,
Defendant will a motion to dismiss by March 6, 2020.

         The parties respectfully request that this action be stayed to allow for the
resolution of motions to dismiss in similar matters arising out of alleged violations of
Title III of the Americans with Disabilities Act based on gift cards that do not include
Braille, which are currently pending before the Court and other judges in this District and
the Eastern District of New York. The stay would allow the parties to have the benefit of
the Court’s analysis of the issues in other matters, which will inform their assessment of
the pending case. It will also conserve resources of both the parties and the Court.
Similar stays were recently granted on the same grounds by Judge Woods in Calcano
v. Domino’s Pizza, Inc., Case No. 1:19-cv-09823-GHW (S.D.N.Y.) (ECF No. 24) and
Delacruz v. Jamba Juice, Case No. 1:19-cv-10321-GHW (S.D.N.Y.) (ECF No. 20), by
Judge Abrams in Delacruz v. Five Below, Inc., Case No. 19-cv-10294-RA (S.D.N.Y.)
(ECF No. 16), and by Judge Caproni in Calcano v. Drybar Holdings LLC, Case No.
1:19-cv-11389-VEC (S.D.N.Y.) (ECF No. 10.) These orders are enclosed for the
Court’s convenience.

       While the Court previously declined to stay the discovery deadlines in this action
pending the resolution of Defendant’s motion to dismiss (ECF Nos. 15, 17), the above-
referenced courts have thereafter issued stay orders based on the pendency of other
                                                                  Hon. Lorna G. Schofield
                                                                           March 4, 2020
                                                                                  Page 2


similar matters, and the parties respectfully request that the Court consider this request
for the reasons set forth in this correspondence. The parties are greatly appreciative of
the Court’s time and attention to this matter, and for its consideration of this request.

Respectfully submitted,

SEYFARTH SHAW LLP


/s/ John W. Egan


John W. Egan

Enclosures

cc: All counsel of record (via ECF)
